        Case 3:15-cr-00155-RNC Document 569 Filed 09/30/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                   :
UNITED STATES OF AMERICA                           :
                                                   :
                                                   :
                      v.                           :      No. 15-cr-00155 (RNC)
                                                   :
ROSS SHAPIRO and                                   :
MICHAEL GRAMINS,                                   :
                                                   :
                      Defendants                   :      September 30, 2020
                                                   :


                           MOTION TO WITHDRAW APPEARANCE

       The undersigned counsel respectfully moves to withdraw her appearance as counsel of

record for defendant Ross Shapiro. Mr. Shapiro will continue to be represented by other counsel

of record from Petrillo Klein & Boxer LLP.

                                                   Respectfully submitted,

                                                   PETRILLO KLEIN & BOXER LLP

                                                   By: /s/ Mirah Curzer
                                                   Mirah Curzer (PHV08047)
                                                   655 Third Avenue, 22nd Floor
                                                   New York, New York 10017
                                                   Telephone: (212) 370-0330
                                                   Facsimile: (212) 370-0391
                                                   mcurzer@pkbllp.com




                                               1
         Case 3:15-cr-00155-RNC Document 569 Filed 09/30/20 Page 2 of 2




                               CERTIFICATION OF SERVICE

       I hereby certify that on September 30, 2020, a copy of foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.

Dated: New York, New York
       September 30, 2020

                                                      /s/ Mirah Curzer
                                                     Mirah Curzer (PHV08047)
                                                     655 Third Avenue, 22nd Floor
                                                     New York, New York, 10017
                                                     Telephone: (212) 370-0330
                                                     Facsimile: (212) 370-0391
                                                     mcurzer@pkbllp.com




                                                 2
